DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-23, and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuo et al. (US 4,873,526) in view of Shibasaki et al. (US 2007/0267996) and Bender et al. (US 5,557,285).

Regarding claim 16,
Katsuo discloses (Fig. 1):
A Vehicle, vessel or airplane (Fig. 1, CAR) comprising
a radiation emitting/receiving element (30) mounted on the vehicle/vessel/airplane (CAR) so as to be rotatable around a predetermined axis (Fig. 3a, azimuth axis, rotates on axis with 50 and 52, Col. 4:3-25) in relation to the vehicle/vessel/airplane (40 connected to CAR, Col:3, 64-Col. 4:2)
an electric motor (46) configured to rotate the radiation emitting/receiving element (30) around the predetermined axis (azimuth axis, Col. 4:3-25), the electric motor (46) comprising a static part (46) and a rotating part (going through encoder, 47, Col. 4:3-25) comprising a first shaft (drive motor shaft, 
a rotational/positioning encoder (47, Col. 7:18-36) configured to output first information relating to a rotation or rotational angle of the first shaft in relation to the static part (Col. 7:18-36),
a first controller (10a), configured to receive the first information from the rotational/positioning encoder (47, Col. 7:18-36) and generate, on a basis of the first information, a first signal for each phase (one phase, encoder counts up and down, Col. 7:18-36),
and
second controller (Fig. 2a, MPU), configured to receive the first information from the rotational/positioning encoder (Fig. 2B, 47, Col. 7:18-36) as well as to receive second information (Fig. 2a, 6, GYya) relating to a position/direction/axis in relation to the vehicle/vessel/airplane and output a second signal based thereon (to transmit to 8 to 10, Col. 5:37-52, Col. 6:3-9).

They do not disclose:
the first controller being configured to operate the electric motor in a torque mode wherein the electric motor operates with a desired torque regardless of speed and in which a field vector in the electric motor is controlled to be leading or lagging a rotor of the electric motor,

However, Shibasaki teaches (Fig. 5):
wherein one of the static part and the rotating part (Fig. 5, 41) of the electric motor (5) comprises a first number of phases (2) and the other of the rotating part (rotor, 41) and the static part (stator, 45, ¶0073) has a second number of poles (48 poles, ¶0075-¶0076), wherein the first number multiplied with the second number is a pole* phase product that is at least 48 (48 poles, 2 phases, ¶0073, ¶0075-¶0076),


Bender teaches (Fig. 2):
the first controller (Fig. 2, 10) being configured to operate the electric motor in a torque mode (Col. 6:10-26) wherein the electric motor (Fig. 2, 26) operates with a desired torque regardless of speed (torque command, Col. 6:10-26)

Regarding claim 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor that is used to control an antenna for antenna tracking as taught by Katsuo (Col. 2:46-63) and utilize a stepper motor from Shibasaki that has many poles in order to stably stop the stepper motor at specific angles and have higher holding torque as taught by Shibasaki (¶0080-¶0081). This would enable the antenna tracker to use a stepping motor to improve movement and accuracy to improve reliability and tracking for the antenna system.
It would have been further obvious to implement the control system from bender that utilizes a torque command control scheme to move the motor at a specific torque as well in order to smoothly track an antenna as taught by Bender (Col. 6:10-26).

Regarding claim 18,
Katsuo discloses (Fig. 3a):
further comprising a second shaft (Fig. 3a, 51, rotary joint, Col. 4:31-37) extending along the predetermined axis (azimuth axis), the radiation emitting/receiving element (30) being connected to the second shaft (51, connected to 30 via 37, 38), the electric motor being configured to rotate the second shaft (via motor, 46, rotating 44 and 43, which rotates rotary base, 38, Col. 3:58-Col. 4:22).

Katsuo discloses (Fig. 3a):
where one of the static part (46) and the rotating part (Fig. 3a, rotor of motor, 46, connected to 43) directly connected to the second shaft (connected through 38, and 51, Col. 3:58-Col. 4:24).

Regarding claim 20,
Katsuo discloses (Fig. 3a):
where one of the static part (Fig. 3a) and the rotating part (motor axis, Col. 4:3-7)is connected to the second shaft (51, 52) via a gear (43, Col. 4:3-37).

Regarding claim 21,
Katsuo discloses (Fig. 2a):
wherein the first controller (Fig. 2a, 10) is configured to, on a basis of the second signal (output from 6), control the motor (Fig. 3a, 46) to direct the radiation emitting/receiving element (30) to point in or toward the position/direction/axis (Col. 2:47-63).

Regarding claim 22,
Katsuo discloses (Fig. 2a):
wherein the second information relates to a predetermined direction in relation to the vehicle/vessel/airplane (Col. 5:37-52), the second controller (Fig. 2a MPU) being configured to receive third information (GYrp) relating to a position/direction/axis of the vehicle/vessel/airplane (Col. 5:37-52) and base the second signal (output from 8 to 10 from MPU) also on the third information (GYrp, Col. 5:37-52, Col. 8:3-56).


Katsuo discloses (Fig. 1):
A method of operating the vehicle/vessel/airplane according to claim 16, the method comprising the steps of:
|. the electric motor (Fig. 3a, 46) rotating the radiation emitting/receiving element (30) around the predetermined axis (azimuth axis, rotates on axis with 50 and 52, Col. 4:3-25),
Il. the rotational/positioning encoder (47) outputting the first information relating to the rotation or rotational angle of the rotational part (drive motor shaft, Col. 4:2-24) in relation to the static part (46),
Ill. the first controller (10) receiving the first information from the rotational/positioning encoder (47) and generating a signal for each phase (one phase, encoder counts up and down, Col. 7:18- 36),
IV. the second controller (Fig. 2a, MPU) receiving the first information (Fig. 2B, 47, Col. 7:18- 36) from the rotational/positioning encoder (47) as well as the second information relating to a position/direction/axis in relation to the vehicle/vessel/airplane (Fig. 2a, 6, GYya), and outputting a second signal based thereon (to transmit to 8 to 10, Col. 5:37-52, Col. 6:3-9).

They do not disclose:
the first controller being configured to operate the electric motor in the torque made wherein the electric motor operates with the desired torque regardless of speed and in which the field vector in the motor is controlled to be leading or lagging the rotor,

However, Shibasaki teaches (Fig. 5):



Bender teaches (Fig. 2):
the first controller (Fig. 2, 10) being configured to operate the electric motor in a torque mode (Col. 6:10-26) wherein the electric motor (Fig. 2, 26) operates with a desired torque regardless of speed (torque command, Col. 6:10-26)

Regarding claim 23, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor that is used to control an antenna for antenna tracking as taught by Katsuo (Col. 2:46-63) and utilize a stepper motor from Shibasaki that has many poles in order to stably stop the stepper motor at specific angles and have higher holding torque as taught by Shibasaki (¶0080-¶0081). This would enable the antenna tracker to use a stepping motor to improve movement and accuracy to improve reliability and tracking for the antenna system.
It would have been further obvious to implement the control system from bender that utilizes a torque command control scheme to move the motor at a specific torque as well in order to smoothly track an antenna as taught by Bender (Col. 6:10-26).

Regarding claim 26,
Katsuo discloses (Fig. 3a):

wherein the vehicle/vessel/airplane further comprises a second shaft (Fig. 3a, 51, rotary joint, Col. 4:31-37) extending along the predetermined axis (azimuth axis), the radiation emitting/receiving element (30) being connected to the second shaft (51, connected to 30 via 37, 38), and step |. 

Regarding claim 27,
Katsuo discloses (Fig. 3a):

wherein step |. comprises the electric motor directly rotating the second shaft (Fig. 3a, connected through 38, and 51, Col. 3:58-Col. 4:24).

Regarding claim 28,
Katsuo discloses (Fig. 3a):
wherein step I. comprises the electric motor rotating the second shaft (Fig. 3a, 51) via a gear (43, Col. 4:3-37).

Regarding claim 29,
Katsuo discloses (Fig. 2a):
wherein step |. comprises the first controller (Fig. 2a, 10), on a basis of the second signal (output from 6), directing the radiation emitting/receiving element (30) to point in or toward the position/direction/axis (Col. 2:47-63).

Regarding claim 30,
Katsuo discloses (Fig. 3a):



Regarding claim 31,
Katsuo discloses (Fig. 3a):
wherein the rotational/positioning encoder has a resolution of at least 10 times the pole* phase product (720 is greater than 48*10, Col. 7:18-36).

Regarding claim 31,
Katsuo discloses the above limitations from claim 16.
They do not disclose:
wherein the first controller is configured to operate the electric motor in the torque mode wherein the electric motor operates with the desired torque independently of both rotational speed and rotational position and in which the field vector in the electric motor is controlled to be leading or lagging the rotor of the electric motor.

However, Shibasaki teaches:
and in which a field vector in the electric motor is controlled to be leading or lagging a rotor of the electric motor (¶0084),

Bender teaches (fig. 2):


Regarding claim 32, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor that is used to control an antenna for antenna tracking as taught by Katsuo (Col. 2:46-63) and utilize a stepper motor from Shibasaki that has many poles in order to stably stop the stepper motor at specific angles and have higher holding torque as taught by Shibasaki (¶0080-¶0081). This would enable the antenna tracker to use a stepping motor to improve movement and accuracy to improve reliability and tracking for the antenna system.
It would have been further obvious to implement the control system from bender that utilizes a torque command control scheme to move the motor at a specific torque as well in order to smoothly track an antenna as taught by Bender (Col. 6:10-26).

Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive.
Regarding applicant’s arguments pertaining to claims 16, 18-23, and 26-32,Applicant argues that Shibasaki does not teach a concept of a field vector in the electric motor being leading or lagging a rotor of the electric motor however as shown in ¶0084, Shibasaki explicitly discloses how there is a phase difference meaning that the phase angles of the coils and how the resulting vector is going to change.  As such, examiner believes Shibasaki to teach this claimed limitation.
Applicant also argues that the combination of Shibasaki and Katsuo is improper because Katsuo does not contain a rotary encoder however, the Shibasaki reference is merely being used to teach a field 
Applicant also argues that the combination of Katsuo and Shibasaki in view of Bender to not teach the claimed limitation “wherein the electric motor operates with a desired torque regardless of speed.  This is what a torque command is and it is a command that tells the motor what exact amount of torque to apply on the motor.  Applicant argues that Bender does teach about the speed of the motor, however, as Examiner pointed out, this is because the motor is operating at a constant torque because of the torque command shown in the bender reference.  As such, examiner believes this reference to also show the claimed limitation.
Applicant further argues that Claim 16 is allowable however, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As such, examiner is maintaining the rejection of claims 16, 18-23, and 26-32.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.S.L./Examiner, Art Unit 2846        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846